Case 8:21-cv-001@8séV8B-DPbbo Da MEies-4 FieeOSAOGP1 FHage@ecilopB3 Page ID #:327

Fill in this information to identify the case:

 

United States Bankruptcy Court for the:

Southern District of Florida

Case number (if known): Chapter 15 tC Check if this is an
amended filing

Official Form 401
Chapter 15 Petition for Recognition of a Foreign Proceeding 42115

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).

 

4. Debtor’s name Performance Insurance Company SPC

2. Debtor’s unique identifier For non-individual debtors:
CL) Federal Employer Identification Number (EIN) ____ -

MM other 307829 _ Describe identifier ROC registration number

 

 

For individual debtors:

LI Social Security number: xxx — xx-

C) Individual Taxpayer Identification number (ITIN): 9 xx — xx —

UL) Other . Describe identifier

 

 

 

3. Name of foreign ;
representative(s) Kenneth Krys & Neil Dempsey

4. Foreign proceeding in which
appointment of the foreign Cayman Islands
representative(s) occurred

5. Nature of the foreign

 

 

proceeding Check one:
“4 Foreign main proceeding
Q Foreign nonmain proceeding
Q Foreign main proceeding, or in the alternative foreign nonmain proceeding
6. Evidence of the foreign LJ Acertified copy, translated into English, of the decision commencing the foreign proceeding and
proceeding appointing the foreign representative is attached.
A certificate, translated into English, from the foreign court, affirming the existence of the foreign
proceeding and of the appointment of the foreign representative, is attached.
Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
representative is described below, and relevant documentation, translated into English, is attached.
Resolutions by the Debtor's sole shareholder
Resolutions by the Debtor's directors
7. Is this the only foreign CL) No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
proceeding with respect to debtor is pending.)

the debtor known to the

foreign representative(s)? Yes

Official Form 401 Chapier 15 Petition for Recognition of a Foreign Proceeding page 1
Case 8:21-cv-001@8séVB-DPibo DUM MEHie4-4 Fee OSAOGP1 FHagecr2ofB3 Page ID #:328

Debtor Performance Insurance Company SPC

Name

8. Others entitled to notice

9. Addresses

10. Debtor’s website (URL)

11. Type of debtor

Official Form 401

Attach a list containing the names and addresses of:

Case number (i known)

(i) all persons or bodies authorized to administer foreign proceedings of the debtor,

(ii) all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this

petition, and

(iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.

Country where the debtor has the center of its
main interests:

Cayman Islands

Individual debtor’s habitual residence:

Debtor's registered office:

Kynect Risk Management Limited
P.O. Box 445, 3rd Floor Bayshore Centre

Number Street

31 Warwick Road, George Town
P.O. Box

Grand Cayman KY1-1106
City State/Province/Region ZIP/Postal Code

 

Cayman Islands
Country

Address of foreign representative(s):

Governors Square, Bldg. 3, Ground Floor

 

 

 

 

 

 

 

 

 

Number Street Number Street
23 Lime Tree Bay Avenue, PO Box 31237
P.O. Box P.O. Box
Grand Cayman KY1-1025
City State/Province/Region ZIP/Postal Code City State/Province/Region ZIP/Postal Code
Cayman Islands
Country Country
Check one:

CL) = Non-individual (check one):

L) Corporation. Attach a corporate ownership statement containing the information

described in Fed. R. Bankr. P. 7007.1.

QO Partnership

W other. Specify: Segregated Portfolio Company

(J Individual

Chapter 15 Petition for Recognition of a Foreign Proceeding page 2
Case 8:21-cv-001GasdVA-DPRDODIUMOIGs-4 FieOSAOBP1 Aagecs2opB3 Page ID #:329

Debtor Performance Insurance Company SPC Case number ¢irknown)

 

Name

12. Why is venue proper in fhis Check one:

district? 7] Debtor's principal place of business or principal assets in the United States are in this district.

CL) Debtor does not have a place of business or assets in the United States, but the following
action or proceeding in a federal or state court is pending against the debtor in this district:

 

L)  Ifneither box is checked, venue is consistent with the interests of justice and the convenience
of the parties, having regard to the relief sought by the foreign representative, because:

 

13. Signature of foreign
representative(s)

| request relief in accordance with chapter 15 of title 11, United States Code.

| am the foreign representative of a debtor in a foreign proceeding, the debtor is eligible for the
relief sought in this petition, and | am authorized to file this petition.

| have examined the information in this petition and have a reasonable belief that the

information is true and correct.

| declare under penalty of perjury that the foregoing is true and correct,

x .

Kenneth Krys

 

Signature of foreign representative

Executedon 03/19/2021
MM /DD/ YYYY

x

Printed name

Neil Dempsey

 

Signature of foreign representative

Executedon 03/19/2021
MM /DD/ YYYY

14. Signature of attorney x

 

Signature of Attorney for foreign representative

Gregory S. Grossman

Printed name

Date 03/19/2021
MM /DD/YYYY

 

Printed name

Sequor Law, P.A.

 

 

Firm name

1111 Brickell Avenue, Suite 1250

Number Street

Miami FL 33131
City State ZIP Code

(305) 372-8282

 

ggrossman@sequorlaw.com

 

 

Contact phone Email address
896667 FL
Bar number State

Official Form 401 Chapter 15 Petition for Recognition of a Foreign Proceeding page 3
